Title: To Benjamin Franklin from Madame Brillon, [1 September 1777?]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Ce lundi 3 [i.e., September 1, 1777?]
Madame Brillon fait dire a son aimable papa que le jour est pris pour allér au sallon et déjeunér chés monsieur Vérnet jeudi; mércredi on prendra l’heure et les arrangemens. Madame Brillon prie le bon papa de venir a 6 heures précises prendre le thé mércredi parceque monsieur Wattellét et madame le comte viénnent ce jour la disnér avéc elle. Si le papa n’avoit un engagement sacré pour les mércredis madame Brillon l’eut bien préssé de venir se joindre a ses autres amis.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
